Citation Nr: 18100146
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-41 731
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
A rating in excess of 50 percent for depression associated with peptic ulcer disease is denied prior to September 27, 2017.
A 70 percent rating, but not higher, is granted for depression associated with peptic ulcer disease from September 27, 2017.  
FINDINGS OF FACT
1.  The Veterans depression did not result in occupational and social impairment with deficiencies in most areas prior to September 27, 2017.
2.  The occupational and social impairment from depression associated with peptic ulcer disease has most nearly approximated deficiencies in most areas from September 27, 2017.
CONCLUSIONS OF LAW
1.  The criteria for a rating in excess of 50 percent for depression were not met prior to September 27, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).  
2.  The criteria for a 70 percent evaluation, but not higher, for depression have been met from September 27, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1961 to August 1962, with additional service in the Army National Guard and Army Reserve.
A November 2017 rating decision increased the rating for the Veterans depression to 50 percent throughout the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  The appeal was remanded in September 2017 and February 2018 and has been advanced on the Board of Veterans Appeals (Boards) docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).
The Veterans depression associated with peptic ulcer disease is rated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.
Service connection for depression was granted in an August 2008 rating decision and assigned a 10 percent rating.  In October 2012, VA received a claim for an increased rating for depression and the June 2013 rating decision on appeal increased the rating to 30 percent.  The Veteran disagreed and, as noted above, the rating was increased to 50 percent for the entire appeal period in November 2017.  To warrant a higher rating, the evidence would need to demonstrate that the Veterans depression has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Id.
Prior to September 27, 2017, the Board concludes that the Veterans depression was manifested by occupational and social impairment with reduced reliability and productivity and had not more nearly approximated occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.7.  
In that regard, a May 2013 examiner found the Veteran to be fully oriented and adequately groomed, with depressed mood, sleep impairment, fatigue, and appetite disturbance.  It was noted that the Veterans concentration was declining and that he spoke and moved slowly.  According to the examiner, the depression overall resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  VA treatment records during this period consistently reflect treatment for symptoms of depression and anxiety and found the Veteran fully oriented with adequate hygiene, regular speech, logical thought processes, and fair insight and judgment.  An April 2014 VA treatment record noted the Veterans fair mood and congruent affect with no feelings of worthlessness, irritability, or isolation, and found him to be casually dressed with regular speech, logical thought processes and no suicidal or homicidal ideation.  A May 2017 VA treatment provider noted the Veteran reported doing a little better, with no changes in motivation, mood, appetite, or energy level and that he enjoyed leisure activities and cared for his wife at home.
The evidence does not demonstrate that depression was manifested by symptoms such as suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, inability to establish or maintain effective relationships, or other symptoms like or similar to these that would reflect occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  At most, the May 2013 examiner noted a decline in concentration that the Veteran had slowed speech and movement, but also noted the Veteran was the primary caretaker for his wife, had good relations with his adult sons and grandchildren, and did some gardening although it was difficult to move.  As the preponderance of the evidence is against a finding that depression more nearly approximated the criteria for a higher rating, a rating in excess of 50 percent is not warranted prior to September 27, 2017.  38 C.F.R. §§ 4.3, 4.7.  
The Board finds depression most nearly approximated occupational and social impairment with deficiencies in most areas, such as family relations, thinking, and mood since September 27, 2017, the date of the most recent VA examination.  See 38 C.F.R. § 4.7; Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Specifically, the VA examination reflects an increase in severity of depression to warrant a 70 percent rating.  The September 2017 examiner described the Veterans depression as moderate to severe and noted symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, and depressed affect, that resulted in disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances.  The examiner found the Veteran fully oriented, verbal, and cooperative with logical thought, fair judgment and reasoning, psychomotor sluggishness, reduced focus, indecisiveness, and somewhat diminished concentration and memory that was average for his age and background.  He noted that the Veteran described depression as constant with occasional crying episodes, feelings of worthlessness, and unexplained fatigue and reported general anxiety but did not describe major panic attacks, obsessive-compulsive symptoms, mania, psychosis, or suicidal or homicidal thinking.  According to the examiner, the depression overall resulted in occupational and social impairment with deficiencies in most areas.
The VA examiners opinion is afforded high probative value as it was made by a medical professional after examination of the Veteran and with consideration of his history and lay statements.  Additionally, the examination is consistent with VA treatment records indicating the Veterans depression increased in severity due to increased stress caused by his wifes rehabilitation in a nursing home.  Specifically, a November 2017 VA medical record notes the Veteran reported feeling overwhelmed and stressed due to caring for his wife who was now receiving nursing home care for rehabilitation.  A mental status examination found the Veteran fully oriented with anxious mood, dysthymic affect, adequate hygiene, regular speech, logical thought, fair insight and judgment, and no suicidal or homicidal ideation, noted the Veteran currently lived alone and had intense anxiety with a recent exacerbation.  As such, the Board resolves all reasonable doubt in favor of a 70 percent rating for the period on appeal from September 27, 2017.  38 C.F.R. §§ 4.3, 4.7.  
However, the Board also finds the preponderance of the evidence against assigning a rating in excess of 70 percent for depression since September 27, 2017.   At most, the Veteran described symptoms of near-continuous depression and anxiety, feelings of worthlessness, unexplained fatigue, psychomotor sluggishness, and reduced focus that the 2017 examiner found resulted in difficulty adapting to stressful circumstances, but it was also noted that the Veteran was able to care for himself and help with the care of his wife with some assistance with heavier chores like lifting or vacuuming.  The evidence of record does not support a finding that depression has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  Therefore, the Board concludes that the criteria have not been met for a 100 percent rating for depression since September 27, 2017.




(CONTINUED ON NEXT PAGE)
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel 

